internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp plr-113131-98 date date company stock insurance_company holding sub state a state b transfer agent date this responds to your letter requesting rulings as to certain income_tax consequences of a proposed transaction the information submitted is summarized below company is a mutual property and casualty insurance_company that provides a broad range of property and casualty insurance products for individuals and businesses company was organized under state a law and is a calendar_year accrual basis taxpayer it is the common parent of a consolidated_group company has no capital stock and no shareholders its policyholders have membership interests that are attached to each policy and are not separately transferrable the policyholders of company have a right to policyholder dividends when and if they are declared by company’s board_of directors policyholders of company also have liquidation rights the right to vote for the board_of directors and certain other voting rights for what are represented as valid business reasons company proposes to convert into a stock insurance_company under state a law the conversion and to restructure its group the restructuring to implement the conversion and restructuring the following transactions have been proposed i company’s board_of directors adopted a plan of conversion on date adoption date ii company will form holding as a state a business corporation and wholly-owned subsidiary of company iii company will cause holding to form subsidiary a state b corporation and wholly- owned subsidiary of holding iv company will amend and restate its articles of incorporation under state a’s insurance code authorizing it to issue capital stock and it will change its name to stock insurance_company v company will issue a global stock certificate to transfer agent to hold for the benefit of the policyholders who held an insurance_policy in force on the adoption date eligible policyholders in sole consideration for the eligible policyholders’ membership interests the global stock certificate will represent one share of stock for every eligible policyholder references hereinafter to company shall refer both to that company prior to its conversion into a stock insurance_company and to the company after that conversion as the context requires vi holding will issue shares of its common_stock to the transfer agent to hold on behalf of the eligible policyholders in exchange for the global stock certificate which evidences the eligible policyholders’ shares of stock in company one share of holding common_stock will be issued for each share of company that is evidenced by the global stock certificate vii the transfer agent will distribute the common_stock in holding to all eligible policyholders viii company will surrender and deliver the shares of holding held by it to holding for no consideration holding then will cancel such shares ix holding will contribute all of the shares of company to subsidiary x holding may grant stock_options to directors officers and key employees of holding to purchase up to of the total shares of company outstanding on a fully diluted basis after giving effect to the conversion and restructuring the exercise price will be equal to the book_value of company divided by the total number of outstanding shares of holding stock after the conversion xi holding will issue shares of convertible preferred_stock in holding preferred_stock to the trustee of the employee_stock_ownership_plan esop at a price per share equal to the book_value of company the preferred_stock shall be convertible into holding common_stock after the date of the conversion and restructuring at the election of the esop trustee into such number of shares of holding common_stock outstanding on a fully diluted basis that shall comprise of the total capital stock of holding pursuant to sec_3 of revproc_98_3 i r b the service will not rule on the application of sec_351 of the code to an exchange of stock in the formation of a holding_company however the service has the discretion to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_351 of the code the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin the following representations have been made in connection with the transaction company will issue only voting common_stock in the conversion the fair_market_value of the company stock deemed to be issued by it in exchange for the eligible policyholders’ membership rights approximately equals the fair_market_value of the membership rights surrendered in exchange therefor although there is not a market for the membership rights the commissioner of insurance for state a is required_by_law to determine that the consideration paid to the eligible policyholders is fair and reasonable company has no plan to redeem or otherwise reacquire any of the stock issued in the proposed recapitalization at the time of the proposed recapitalization company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company company will continue to conduct the property and casualty insurance_business operations of company after the proposed recapitalization the eligible policyholders will not retain any rights in the membership interests transferred to the company in exchange for shares of company common_stock the conversion is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder or policyholder in the assets or earnings_and_profits of company each of the parties described in transactions above will pay its own expenses if any incurred in connection with the transactions company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code following the conversion company’s corporate existence will continue and it will be treated under state a law as the same entity that existed as a mutual company the conversion will not result in any fractional share interests in company eligible policyholders will not receive any property other than company common_stock in the conversion the distribution of company common_stock will be received by eligible policyholders in relinquishment of their membership rights in company as part of a value for value exchange although there is no market for the membership rights the commissioner of insurance for state a is required to determine that the consideration paid to the eligible policyholders is fair and reasonable immediately after the conversion and restructuring holding and its direct and indirect subsidiaries will continue to own substantially_all of the assets that were held by company and its direct and indirect subsidiaries prior to the conversion and restructuring based solely on the information submitted and the representations made we hold that for federal_income_tax purposes the conversion and restructuring will be treated as the exchange by eligible policyholders of their membership rights in company for company stock followed by their transfer of such stock to holding in exchange for newly issued common_stock of holding the change in the form of operation of parent from a mutual_insurance_company to a stock insurance_company and the deemed exchange by eligible policyholders of their membership rights in company for common_stock of company will constitute a recapitalization within the meaning of sec_368 of the code company will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the eligible policyholders on the deemed exchange of their membership rights in company for common_stock of company sec_354 the basis of each eligible policyholder in its membership rights is zero revrul_71_233 1971_1_cb_113 see revrul_74_277 1974_1_cb_88 the basis of company common_stock deemed to have been received in the hands of each eligible policyholder will be zero the same as its basis in the membership rights surrendered in exchange therefor sec_358 the holding_period of the company common_stock deemed to have been received by each eligible policyholder will include the period during which the membership rights exchanged therefor were held provided that the membership rights are held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by company on its deemed issuance of company common_stock in exchange for the membership rights of eligible policyholders sec_1032 the conversion of company from a mutual_insurance_company to a stock insurance_company will not cause company to realize income and company’s basis in its assets holding_period for its assets net_operating_loss carryovers capital_loss carryovers earnings_and_profits and accounting methods will not be changed by reason of the conversion sec_362 sec_1223 and sec_381 the deemed transfer by the eligible policyholders of company common_stock to holding in exchange for newly issued shares of holding common_stock together with the purchase by the esop of newly issued shares of the preferred_stock will be treated as an exchange described in sec_351 the affiliated_group of which the company was the common parent immediately before the proposed transaction will remain in existence after the consummation of the proposed transaction with holding as the common parent sec_1 d ii of the regulations and rev_rul c b for purposes of sec_1_1502-31 and sec_1_1502-33 the restructuring will be a group structure change holding's basis in company’s stock immediately after the group structure change will be its net asset basis as determined under sec_1 c subject_to the adjustments described in sec_1_1502-31 see sec_1 b the earnings_and_profits of holding will be adjusted immediately after holding becomes the new common parent to reflect the earnings_and_profits of company immediately before company ceases to be the common parent see sec_1_1502-33 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling no opinion is requested and no opinion is expressed about whether the convertible preferred_stock discussed in xi above is stock described in sec_351 moreover no opinion was requested and none is expressed about the transaction described in ix above our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on company being considered the same entity before and after the conversion under state a law this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by gyku cid - cid cid dollar_figuretkemcvgu uukuvcpv cid vq cid dollar_figuretcpej cid jkgh cid cid dollar_figuretcpej cid cid
